TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00443-CR


                                   Brian Thompson, Appellant

                                                  v.

                                   The State of Texas, Appellee

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
         NO. 2030759, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellant’s brief was due September 29, 2005. Appellant’s appointed attorney, Mr.

Bruce P. Garrison, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated for the district court to conduct a hearing to determine whether

counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant on appeal. A record from this hearing, including copies of all findings

and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of this

Court for filing as a supplemental record no later than November 28, 2005. Rule 38.8(b)(3).



                                               ___________________________________________

                                               Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: November 2, 2005

Do Not Publish